internal_revenue_service number release date index number ------------------------------ --------------------------------- -------------------------- -------------- ----------------------- in re --------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-104917-05 date january legend grantor_trust county court date date date son son daughter daughter construction agreement dear ------------- ---------------------- --------------------------------------------------------- -------------------------------------- ---------------------- --------------------- ----------------------- ------------------------- ------------------------ --------------------------- ------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ---------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the income and gift_tax consequences of the settlement agreement as it relates to the trust you have requested the following rulings the execution of the construction agreement the court’s approval of the construction agreement the trustee’s creation of the daughters’ trust pursuant to the authority provided in the trust and the trustee’s subsequent distribution of assets to the daughters’ trust in accordance with the construction agreement plr-104917-05 do not result in a sale_or_exchange or other_disposition of any property by any of the children of grantor or the trust or the recognition of any gain_or_loss with respect to any trust assets the execution of the construction agreement the court’s approval of the construction agreement the trustee’s creation of the daughters’ trust pursuant to the authority provided in the trust and the trustee’s subsequent distribution of assets to the daughters’ trust in accordance with the construction agreement do not cause the daughters’ trust to receive more than its pro-rata share of the distributable_net_income of the trust through the date of funding and the execution of the construction agreement the court’s approval of the construction agreement the trustee’s creation of the daughters’ trust pursuant to the authority provided in the trust and the trustee’s subsequent distribution of assets to the daughters’ trust in accordance with the construction agreement do not constitute or result in a taxable gift by the children of grantor or the trustee pursuant to sec_2501 on date grantor created trust article ii provides that trust is irrevocable article a defines trustor’s children as son and son article b the facts submitted are as follows provides that the trustee may distribute to trustor’s children and their descendants so much net_income and principal as will provide for the beneficiaries’ health education maintenance and support additionally the trustee is to have the power to distribute to trustor’s children so much net_income and principal as the trustee may determine to be appropriate to assist in any business or investment venture article c provides that trust will terminate on the first to occur of the second anniversary of grantor’s death or the death of the last survivor of trustor’s children and their descendants upon termination the trust assets will be administered in accordance with articles dollar_figure and separate equal shares one share for each then living child and one share for the then living descendants collectively of each deceased child trustor’s children included them and thus they were eligible for distributions to assist them with business and investment ventures questions also arose as to whether children born or adopted by grantor after the trust’s creation would be eligible for distributions on date the trustee petitioned county court to construe and interpret several provisions of the trust the county court determined that any children born after the trust’s creation were not beneficiaries of the trust in order to settle the remaining disputes the children entered into a construction agreement the trustee grantor’s two daughters daughter and daughter alleged that the term article dollar_figure provides in relevant part that the trustee is to divide trust into the terms of the construction agreement call for the daughters as well as the plr-104917-05 represents that the construction agreement’s interpretation of the ambiguities are consistent with the county court’s earlier order on children born after trust’s creation sons to be eligible for trust distributions to assist in any business or investment venture the construction agreement also stipulates that the maximum distribution to the daughters under the trust would be percent of the value of trust on the date of the distribution in order to prevent any future disagreements over distributions the construction agreement calls for the trustee to distribute percent of the assets on an in-kind pro_rata basis to a new trust for the benefit of the daughters the new trust will have provisions substantially_similar to the original trust once the new trust for the benefit of the daughters has been created no further distributions will be made from the original trust for their benefit except in the event of the death of one of the sons or a descendant of one of the sons where that person is not survived by a descendant likewise no distributions from the daughters’ trust would be made to the sons or any descendants of a son except in the event of the death of one of the daughters or a descendant of one of the daughters where that person is not survived by a descendant on date county court approved the construction agreement law and analysis ruling in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized disposition of property is the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property into other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the amount_realized from the sale or other 499_us_554 concerns the the supreme court of the united_states in cottage savings u s pincite plr-104917-05 additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite the interests of the beneficiaries after the division will not differ materially from the interests in the original trust in accordance with the construction agreement the trust will be divided on a pro_rata basis except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries therefore based on the facts presented and the representations made we conclude that the transaction will not result in a sale_or_exchange or other_disposition of any property and no gain_or_loss is recognized by the children of grantor or the trusts on the division for purposes of sec_1001 ruling sec_643 provides that the term distributable_net_income means with respect to any taxable_year the taxable_income of the estate_or_trust computed with certain modifications deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts properly paid or credited or it is consistent with the supreme court’s opinion in cottage savings to find that sec_661 provides that in any taxable_year there shall be allowed as a sec_663 provides for the sole purpose of determining the amount of sec_662 provides generally that there is to be included in the gross_income plr-104917-05 required to be distributed for such taxable_year but such deduction is not to exceed the distributable_net_income of the estate_or_trust of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_662 however limits the amount of trust distributions included in the gross_income of a beneficiary to the distributable_net_income of the trust distributable_net_income in the application of sec_661 and sec_662 in the case of a single trust having more than one beneficiary substantially separate and independent shares of different beneficiaries in the trust are to be treated as separate trusts sec_1_663_c_-2 provides that a separate share comes into existence upon the earliest moment that a fiduciary may reasonably determine based upon the known facts that a separate economic_interest exists any share under sec_663 is computed as if each share constituted a separate trust or estate accordingly each separate share is to calculate its distributable_net_income based upon its portion of gross_income that is includible in distributable_net_income and its portion of any applicable deductions or losses income for each separate share the fiduciary must use a reasonable and equitable method to make the allocations calculations and valuations required by sec_1_663_c_-2 trust on a pro_rata basis therefore based on the facts presented and the representations made we conclude that the distribution will not cause the daughters’ trust to receive more than its allocable share of the distributable_net_income of the trust through the date of funding ruling gift during such calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_1_663_c_-2 provides that the amount of distributable_net_income for sec_1_663_c_-2 provides that for purposes of calculating distributable net sec_2511 provides that subject_to certain limitations the gift_tax applies in this case the trustee will distribute percent of the assets to daughters’ sec_2512 provides that if a gift is made in property the value thereof at plr-104917-05 transferred is real or personal tangible or intangible the date of the gift will be considered the amount_of_the_gift sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift in 387_us_456 the supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is a decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the construction agreement represents a mutual understanding that clarifies and defines the interests that each of the beneficiaries received from grantor at the time that grantor created trust state court's construction of trust is consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and representations made we conclude that the execution of the construction agreement the court’s approval of the construction agreement the trustee’s creation of the daughters’ trust pursuant to the authority provided in the trust and the trustee’s subsequent distribution of assets to the daughters’ trust in accordance with the construction agreement do not constitute or result in a taxable gift by the children of grantor or the trustee pursuant to sec_2501 in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied letter are being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-104917-05 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely yours _________________________ katherine mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
